 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

CORNERSTONE OPERATING PARTNERSHIP, L.P.

 

AND

 

THE RESIDENCES AT SHERBURNE COMMONS, INC.

 

 

 

  

ARTICLE 1: DEFINITIONS 4       1.1. Definitions 4       ARTICLE 2:
CONSIDERATION, DEPOSIT AND ESCROW PROVISIONS 4       2.1. Purchase Price 4      
2.2. Escrow Agent 4       2.3. Escrow Provisions 4       2.4. Payment of Monies
5       ARTICLE 3: ACCESS; INSPECTIONS 5       3.1. Seller’s Delivery of
Specified Documents 5       3.2. Access and Inspection Rights 5       3.3. Title
and Survey Review 6       3.4. Condition of Property; AS-IS SALE 5       ARTICLE
4: OPERATIONS; RISK OF LOSS; LICENSING 7       4.1. Ongoing Operations 7      
4.2. Damage 9       4.3. Condemnation 9       4.4. Operations Transfer Agreement
9       ARTICLE 5: CLOSING 10       5.1. Closing 10       5.2. Conditions to the
Parties’ Obligations to Close 10       5.3. Failure of Condition 12       5.4.
Seller’s Deliveries 12       5.5. Buyer’s Deliveries 13       5.6. Possession 14

 

 

 

  

ARTICLE 6: PRORATIONS; COSTS; ADJUSTMENTS 14       6.1. Prorations 14       6.2.
Sales, Transfer, and Documentary Taxes; Closing Costs 14       6.3. Brokerage
Commissions 15       6.4. Post-Closing Corrections 15       6.5. No Other
Obligations 15       ARTICLE 7: REPRESENTATIONS AND WARRANTIES 15       7.1.
Seller’s Representations and Warranties 15       7.2. Buyer’s Representations
and Warranties 19       7.3. Indemnity 20       7.4. Survival of
Representations, Warranties and Indemnity; Holdback Deposit 21       ARTICLE 8:
DEFAULT AND REMEDIES 20       8.1. Buyer’s Remedies 22       8.2. Seller’s
Remedies 22       8.3. Other Expenses 22       ARTICLE 9: ADDITIONAL AGREEMENTS
22       9.1. Partial Releases of Purchase Money Mortgage 22       9.2.
Repurposing Cottages 22       9.3. Settlement of LTA 23       ARTICLE 10:
MISCELLANEOUS 23       10.1. Parties Bound 23       10.2. Headings 23      
10.3. Invalidity and Waiver 23       10.4. Governing Law 23

 

-2-

 

  

10.5. Survival 23       10.6. No Third Party Beneficiary 23       10.7. Entirety
and Amendments 23       10.8. Time 24       10.9. Confidentiality 24      
10.10. Enforcement Expenses 24       10.11. Notices 24       10.12. Construction
24       10.13. Calculation of Time Periods 24       10.14. Execution in
Counterparts 25       10.15. Further Assurances 25       10.16. Venue;
Arbitration 25       10.17. Bulk Sales 25

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is made as of November 4,
2014, by and between Cornerstone Operating Partnership, L.P., a Delaware limited
Partnership (“Seller”), and The Residences at Sherburne Commons, Inc., a
Massachusetts c. 180 non-profit corporation (“Buyer”).

 

RECITALS

 

A.           Seller is the holder of Seller's Prior Mortgage Security and upon
completion of the Foreclosure Action at which Seller is the highest bidder,
Seller shall be the owner of the Property which includes the Senior Housing
Facility described on Exhibit B attached hereto; and

 

B.           Upon the successful completion of the Foreclosure Action as
aforesaid, Seller desires to sell and Buyer desires to purchase the Property
upon and subject to the terms and conditions set forth herein.

 

-3-

 

  

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller hereby agrees to sell and Buyer hereby
agrees to purchase the Property upon and subject to the following terms and
conditions:

 

ARTICLE 1: DEFINITIONS

 

1.1.         Definitions. Initially capitalized terms which are used but not
otherwise defined in this Agreement shall have the meanings ascribed to them in
Exhibit A attached hereto and incorporated herein by this reference.

 

ARTICLE 2: CONSIDERATION, AND ESCROW PROVISIONS

 

2,1 Purchase Price. There shall be no deposit paid with respect this Agreement.
The Purchase Price, subject to the prorations and adjustments set forth herein,
shall be paid by delivery of the Purchase Money Note at the time of Closing.



2.2 [RESERVED]

 

2.3 Escrow Provisions. Escrow Agent agrees to hold, keep and deliver the
Purchase Money Note and all other sums or documents delivered to it pursuant
hereto in accordance with the terms and provisions of this Agreement. Escrow
Agent shall not be entitled to any fees or compensation for its services
hereunder other than its customary one-time escrow fee. Escrow Agent shall be
liable only to hold said sums and deliver the same to the parties named herein
in accordance with the provisions of this Agreement, it being expressly
understood that by acceptance of this Agreement Escrow Agent is acting in the
capacity of a depository only and shall not be liable or responsible to anyone
for any damages, losses or expenses unless same shall have been caused by the
gross negligence or willful malfeasance of Escrow Agent. In the event of any
disagreement between Buyer and Seller resulting in any adverse claims and
demands being made in connection with or for the monies involved herein or
affected hereby, Escrow Agent shall be entitled to refuse to comply with any
such claims or demands so long as such disagreement may continue; and in so
refusing Escrow Agent shall make no delivery or other disposition of any of the
monies then held by it under the terms of this Agreement, and in so doing Escrow
Agent shall not become liable to anyone for such refusal; and Escrow Agent shall
be entitled to continue to refrain from acting until (a) the rights of the
adverse claimants shall have been finally adjudicated in a court of competent
jurisdiction of the monies involved herein or affected hereby, or (b) all
differences shall have been adjusted by agreement between Seller and Buyer, and
Escrow Agent shall have been notified in writing of such agreement signed by the
parties hereto. Escrow Agent shall not be required to disburse any of the monies
held by it under this Agreement unless in accordance with either a joint written
instruction of Buyer and Seller or an Escrow Demand from either Buyer or Seller
in accordance with the provisions hereinafter. Upon receipt by Escrow Agent from
either Buyer or Seller (the “Notifying Party”) of any notice or request (an
“Escrow Demand”) to perform any act or disburse any portion of the monies held
by Escrow Agent under the terms of this Agreement, Escrow Agent shall give
written notice to the other party (the “Notified Party”). If within five (5)
days after the giving of such notice, Escrow Agent does not receive any written
objection to the Escrow Demand from the Notified Party, Escrow Agent shall
comply with the Escrow Demand. If Escrow Agent does receive written objection
from the Notified Party in a timely manner, Escrow Agent shall take no further
action until the dispute between the parties has been resolved pursuant to
either clause (a) or (b) above. Further Escrow Agent shall have the right at all
times to pay all sums held by it (i) to the appropriate party under the terms
hereof, or (ii) into any court of competent jurisdiction after a dispute between
or among the parties hereto has arisen, whereupon Escrow Agent's obligations
hereunder shall terminate. Seller and Buyer, jointly and severally agree to
indemnify and hold harmless said Escrow Agent from any and all costs, damages
and expenses, including reasonable attorneys' fees, that said Escrow Agent may
incur in compliance with and in good faith in accordance with the terms of this
Agreement; provided, however, this indemnity shall not extend to any act of
gross negligence or willful malfeasance on the part of the Escrow Agent.

 

-4-

 

  

2.4 Payment of Monies. Any monies payable under this Agreement, unless otherwise
specified in this Agreement, shall be paid by wire transfer or certified or
cashier’s check.

 

ARTICLE 3:   ACCESS; INSPECTIONS

 

3.1.         Seller’s Delivery of Specified Documents. On or before the date
hereof, Seller has delivered or made available to Buyer true, correct and
complete originals or copies of each item described in Exhibit C attached hereto
(the "Seller Deliverables") in Seller's possession or control.

 

3.2.         Access and Inspection Rights. Buyer and its agents, employees and
representatives, contractors and consultants, all at Buyer's sole cost, shall at
any time, and from time to time, between the Effective Date and the Closing
Date, have reasonable access during normal business hours to the Facility and
all books and records for the Facility that are in Seller’s or the Existing
Manager’s possession or control for the purpose of conducting surveys,
inspections, tests and studies, including, without limitation, engineering,
geotechnical and environmental inspections and tests; provided, however, that
Buyer will work directly with the Existing Manager to conduct any and all
investigations necessary of all books and records for the Facility that are in
the possession or control of the Existing Manager. In the course of its
investigation of the Property, Buyer may make inquiries to third parties,
including, without limitation, lenders, contractors, Existing Manager
(including, without limitation, employees thereof), parties to any service
contracts affecting the Facility, and municipal, local and other government
officials and representatives. Seller shall cooperate but at no cost to Seller
with Buyer's due diligence during normal business hours so long as Buyer gives
at least forty-eight (48) hours' notice to Seller and the Existing Manager,
conducts such due diligence during normal business hours and is not disruptive
to the operation of the business at the Facility or the quiet enjoyment thereof
by its residents, and shall be paid for by Buyer as and when due. Buyer may make
such environmental investigations as it deems appropriate but at no higher level
than a Phase I environmental report, unless Seller shall otherwise agree in
advance. Buyer shall indemnify, defend, protect and hold Seller harmless from
any and all claims, liabilities, losses, expenses (including reasonable
attorneys' fees), damages, including those for injury to person or to the
Property, arising out of or relating to Buyer's due diligence activities (except
for any pre-existing conditions). If Buyer is not satisfied in its sole
discretion with any of survey, inspection, test or study or with any other
matter concerning the Property, then Buyer may terminate this Agreement by
written notice given to Seller on before the date of expiration of the Due
Diligence Period in which case neither party shall have any further rights or
obligations pursuant to this Agreement, except those that survive the
termination of this Agreement as expressly stated herein. If the written notice
of termination is not given to Seller and the Escrow Holder prior to the
expiration of the Due Diligence Period, then (a) any due diligence contingency,
and any and all objections with respect to the review and inspection of the
Property, shall be deemed to have been waived by Buyer for all purposes hereof;
provided, however, that Buyer's closing contingencies set forth in Section
5.2(a) below shall remain. If this Agreement is terminated pursuant to this
Section 3.2, the cost for cancellation of Escrow and all title company costs
shall be borne solely by Buyer

 

-5-

 

  

3.3.         Title and Survey Review.

 

(a)          Buyer shall have the right to obtain a title commitment for owner's
title insurance policy (the "Title Commitment") and survey of the Real Property
(the "Survey"). No later than ten (10) business days prior to the expiration of
the Due Diligence Period, Buyer shall give notice to Seller of any objection to
any exception or other matter shown in the Title Commitment or Survey on or
before the date of expiration of the Due Diligence Period. Within five (5)
business days of Seller's receipt of Buyer's notice of objection(s), Seller
shall notify Buyer in writing of Seller's election to either (i) remove such
exceptions (in which case Buyer's objections shall be deemed waived) but Seller
shall incur no cost in connection therewith, or (ii) terminate this Agreement,
provided, however, Seller shall have no obligation to cure an objection relating
to the Survey. Seller's failure to make an election shall be deemed an election
to terminate. Without limiting the foregoing, Seller shall be obligated to fully
discharge on or before Closing all mortgages, security interests and other
monetary liens and encumbrances of a definite and ascertainable amount (each a
"Monetary Lien"). Notwithstanding the foregoing, all Monetary Liens affecting
the Property which are junior in right to Seller's Prior Mortgage Security shall
be extinguished by the completion of the Foreclosure Action which shall be full
satisfaction of the foregoing obligation to discharge the same. In the event
that any additional title exceptions are discovered after the reports are
issued, then if Buyer is not willing to accept such exceptions as-is, then
Seller shall elect in writing to either eliminate such exceptions (in which case
this Agreement shall remain in effect) or terminate this Agreement. If Buyer
fails to give written notice to Seller of any objection to title or survey
within the Due Diligence Period, then Buyer shall be deemed to have approved the
state of title and survey as of the date of such title and survey reports are
issued, except for Monetary Liens.

 

(b)          If Seller willfully fails to cure an objection to title or survey
in the manner set forth above, then Buyer may elect, on or prior to the Closing
Date, to (i) terminate this Agreement and no party shall have any further
obligations hereunder, except as specifically set forth herein, or (ii) accept
the Property subject to such objections and proceed to Closing. If Buyer makes
no such election, then Buyer shall be deemed to have elected to waive its right
to terminate this Agreement as provided above in this Section 3.3(b).

 

-6-

 

  

3.4.         Condition of Property; AS-IS SALE. BUYER ACKNOWLEDGES AND
REPRESENTS THAT THEY HAVE CONDUCTED OR WILL CONDUCT THEIR OWN INSPECTION AND
INVESTIGATION OF THE PROPERTY AND THE GROUND LEASE, AND OF PUBLIC RECORDS
PERTAINING TO SELLER AND THE FACILITY AND AGREES TO ACCEPT AT CLOSING, SUBJECT
TO THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 7.1, THE PROPERTY AND
GROUND LEASE IN ITS "AS IS, WHERE IS" CONDITION AS OF THE EFFECTIVE DATE, AND
"WITH ALL FAULTS"; AND FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS
NOT MADE AND DOES NOT MAKE, AND SELLER HEREBY EXPRESSLY DISCLAIMS, ANY OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED WITH RESPECT TO THE PROPERTY OR THE GROUND LEASE, INCLUDING
WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AND REPRESENTATIONS OR WARRANTIES WITH RESPECT TO (A) THE
COMPLIANCE OF THE PROPERTY, INCLUDING ITS USE OR OPERATION, WITH THE AMERICANS
WITH DISABILITIES ACT, ANY OTHER DISCRIMINATION LAW, OR ANY FEDERAL, STATE OR
LOCAL LAW, RULE OR REGULATION RELATING TO THE LICENSING AND CERTIFICATION OF THE
PROPERTY AS A SENIOR HOUSING FACILITY OR PARTICIPATION IN THE MEDICARE AND
MEDICAID PROGRAMS, (B) THE ASSIGNMENT OR TRANSFERABILITY OF ANY OF THE
GOVERNMENTAL LICENSES, CERTIFICATES OR PERMITS TO OPERATE THE PROPERTY AS A
SENIOR HOUSING FACILITY, AND (C) THE EFFECT ON THE PROPERTY, CONDITION OF THE
PROPERTY (FINANCIAL OR OTHERWISE), OR THE RESULTS OF ANY ENACTED, PUBLISHED OR
REPORTED LAWS, RULES, REGULATIONS OR JUDICIAL OR ADMINISTRATIVE DECISIONS OR
ACTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY HAVING REGULATORY OR
OTHER AUTHORITY (WHETHER HAVING RETROACTIVE OR PROSPECTIVE EFFECT) RESPECTING
MATTERS OF LICENSURE, SURVEY, OR REIMBURSEMENT. THE PROVISIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSING.

 

ARTICLE 4: OPERATIONS; RISK OF LOSS; LICENSING

 

4.1.         Ongoing Operations. From the Effective Date through the Closing
Date:

 

(a)          Operation of Property; Construction. Seller shall continue to cause
the operation of the Property by the Existing Manager and shall not terminate
the Existing Management Agreement with the Existing Manager; provided, however,
that the parties hereto acknowledge that they might enter into future
discussions relating to the replacement of the Existing Manager with an
Affiliate of Buyer, but any definitive arrangement relating thereto will be
subject to the mutual written agreement of the parties. Seller shall not make
(or suffer or permit to be made) any renovations, alterations, or capital
expenditures to the Facility or any portion thereof costing more than $10,000,
individually or in the aggregate, or enter into any contracts or agreements
(whether binding or not) regarding any such renovations, alterations, or capital
expenditures. Seller will perform all of the obligations of Seller under the
Ground Lease and the Existing Management Agreement.

 

-7-

 

  

(b)          Ground Lease. Seller shall cause compliance in all material
respects with the terms and conditions of the Ground Lease and shall not do or
permit anything to be done, the doing of which, or refrain from doing anything,
the omission of which, will be grounds for declaring a default or forfeiture of
the Ground Lease. Seller shall not modify, cancel, change, waive, supplement,
alter or amend the Ground Lease in any respect, subject, however, to seeking the
amendment to the Ground Lease as contemplated in Exhibit I.

 

(c)          Listings and Other Offers. Except in connection with the
Foreclosure Action and in such manner as Seller shall deem appropriate in the
circumstances or required by law, Seller will not list the Property with any
broker or otherwise solicit or make or accept any offers to sell all or any part
of the Property or any direct or indirect interest therein, engage in any
discussions or negotiations with any third party with respect to the sale or
other disposition of the Property or any direct or indirect interest therein, or
enter into any contracts or agreements (whether binding or not) regarding any
disposition of all or any part of the Property or any direct or indirect
interest therein, except as provided in Section 4.1(a) above.

 

(d)          Removal and Replacement of Tangible Personal Property; Transfer or
Conveyance of Other Property. Seller will not remove or suffer or permit to be
removed on Seller's behalf any Personal Property from the Facility except as may
be required for necessary repair or replacement in the ordinary course of
business. Without limiting the foregoing, all repairs and replacements shall be
of equivalent quality and quantity as existed as of the time of removal of the
applicable Personal Property. Except as permitted by the preceding sentence,
Seller shall not make (or suffer or permit to be made on Seller's behalf) any
transfers or conveyances of the Property.

 

(e)          Maintenance of Insurance. Seller shall carry commercial general
liability insurance in the amounts it currently holds and property damage
insurance for the full replacement value of the Improvements through the Closing
Date. Seller shall not allow any breach, default, termination or cancellation of
any such insurance policies or agreements to occur or exist prior to Closing.

 

(f)          [RESERVED]

 

(g)          Approvals. Seller and Buyer shall work diligently and cooperate
with each other to obtain all waivers, consents, approvals and authorizations
required in connection with the transactions contemplated hereunder, including
without limitation those required with respect to the Ground Lease and all
licenses and approvals required by governmental agencies charged with regulating
or licensing senior housing facilities.

 

(h)          Agreements to Effect Prohibited Actions. Seller will not enter into
any contracts or agreements (whether binding or not) regarding any of the
matters prohibited by paragraphs above.

 

-8-

 

  

4.2.         Damage. Risk of loss with respect to the Real Property up to and
including the Closing Date shall be borne by Seller.  Seller shall promptly give
Buyer written notice of any damage to the Facility, describing such damage,
stating whether such damage and loss of rents is covered by insurance and the
estimated cost of repairing such damage. In the event of any material damage
(described below) to or destruction of the Facility or any portion thereof,
Buyer may, at its option, by notice to Seller given within five (5) business
days after Seller has provided the above described notice to Buyer together with
all relevant information concerning the nature and extent of such damage (and if
necessary the Closing Date shall be extended to give Buyer the full five (5)
business day period to make such election): (i) terminate this Agreement, in
which event no party shall have any further obligations hereunder, except as
expressly set forth herein, or (ii) proceed under this Agreement as to all of
the Property, receive any insurance proceeds (including any rent loss insurance
applicable to any period on and after the Closing Date) due Seller as a result
of such damage or destruction and assume responsibility for such repair. If
Buyer fails to timely make such election, Buyer shall be deemed to have elected
to proceed under clause (ii) above. If the Facility is not materially damaged,
then (A) Buyer shall not have the right to terminate this Agreement, (B) Seller
shall, to the extent requested and directed by Buyer, repair the damage before
the Closing in a manner reasonably satisfactory to Buyer utilizing any available
insurance proceeds, and (C) at Closing, Buyer shall receive any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction. To
the extent Seller has incurred reasonable costs in effecting the repairs
requested and directed in writing by Buyer (which costs have not been assumed by
Buyer), Seller shall be paid a portion of such insurance proceeds in an amount
equal to such costs. “Material damage” and “materially damaged” means, with
respect to the Facility, damage (x) which, in Buyer’s reasonable estimation,
exceeds $150,000 to repair, or (y) which, in Buyer’s reasonable estimation, will
take longer than ninety (90) days to repair or restore.

 

4.3.         Condemnation. In the event any proceedings in eminent domain are
contemplated, threatened or instituted by any body having the power of eminent
domain with respect to the Real Property or any portion thereof, Buyer may, at
its option, by notice to Seller given within ten (10) business days after Seller
provides written notice to Buyer of such proceedings together with all relevant
information concerning such proceedings (and if necessary the Closing Date shall
be extended to give Buyer the full ten (10) business day period to make such
election): (i) terminate this Agreement, in which event no party shall have any
further obligations thereunder, except as expressly set forth herein, or
(ii) proceed under this Agreement as to all of the Property, in which event
Seller shall, at the Closing, apply such of the proceeds from such award in
prepayment of the Purchase Money Note and upon satisfaction thereof, assign to
Buyer its entire right, title and interest in and to any remaining balance of
any condemnation award Seller shall have the sole right during the pendency of
this Agreement to negotiate and otherwise deal with the condemning authority in
respect of such matter. If Buyer fails to timely make such election, Buyer shall
be deemed to have elected to proceed under clause (ii) above.

 

4.4.         Operations Transfer Agreement. Seller and Buyer shall jointly use
commercially reasonable efforts, but without expense to Seller, to cause the
Operations Transfer Agreement (in the form approved as of the date hereof by
Buyer) to be executed (with all schedules and exhibits thereto completed) by the
parties thereto (other than Buyer, who agrees to execute the Operations Transfer
Agreement promptly following its execution by the other parties thereto). The
execution and delivery of the Operations Transfer Agreement by the other parties
thereto shall be a condition precedent to Buyer’s obligation to close on its
purchase of the Property.

 

-9-

 

  

ARTICLE 5: CLOSING

 

5.1.         Closing. The consummation of the transactions contemplated herein
(the “Closing”) shall occur on the date that is the [tenth] (10th) business day
after the later to occur of (a) final completion of the Foreclosure Action
wherein Seller shall be the grantee named in a foreclosure deed as a result
thereof or (b) the Town Lease Amendment Approval Date. The date of Closing shall
be referred to herein as the “Closing Date.” Closing shall be effectuated
through an escrow with the Escrow Agent. Buyer and Seller shall execute such
supplemental escrow instructions as may be reasonably requested by either party
or Escrow Agent to comply with the terms of this Agreement, so long as such
instructions are not in conflict with this Agreement. In addition, Seller shall
have the right to extend the Closing Date for up to thirty (30) days if
necessary in connection with the final completion of the Foreclosure Action
vesting leasehold title in Seller. Notwithstanding anything to the contrary set
forth in this Agreement shall the Closing Date occur later than the Outside
Closing Date without the prior written consent of the Seller.

 

5.2.         Conditions to the Parties’ Obligations to Close.

 

(a)          Conditions to Buyer’s Obligation to Close. As a condition to
Buyer’s obligation to close with respect to the Property on the Closing Date:

 

(i)          All instruments and other documents required to be delivered by
Seller and described in Section 5.4 have been delivered to the Escrow Agent.

 

(ii)         The representations and warranties of Seller contained herein shall
be true and correct in all material respects as of the Effective Date and as of
the Closing Date.

 

(iii)        There shall be no default with respect to any material obligation
of Seller hereunder which Seller has not cured within thirty (30) days after
written notice from Buyer.

 

(iv)        There shall be no notice issued after the Effective Date of any
violation or alleged violation of any law, rule, regulation or code, including,
without limitation, any building code, with respect to the Facility, which has
not been corrected to the satisfaction of the issuer of the notice.

 

(v)         There shall be no material default on the part of Seller or any
other party under any agreement to be assigned to, or obligation to be assumed
by, Buyer under this Agreement, including, without limitation the Ground Lease.

 

(vi)        All licenses, consents, approvals or other authorizations from third
parties or governmental authorities required in connection with the transactions
contemplated hereunder, including, without limitation, all consents and
approvals of the ground lessor under the Ground Lease and all licenses and
approvals by agencies charged with regulating or licensing Senior Housing
Facilities, shall have been obtained by, and issued in the name of, Buyer or its
property manager or designee.

 

-10-

 

  

(vii)       There shall have been no material adverse change in the business,
operations or condition (financial, physical, title, licensing, environmental or
otherwise) of the Facility since the Effective Date.

 

(viii)      [RESERVED]

 

(ix)         No proceedings shall be pending or threatened that could or would
involve the change, redesignation, redefinition or other modification of the
zoning classifications (or any building, environmental or code requirements
applicable to) in a manner that would adversely affect the Property, excepting
such proceedings agreed to by Buyer.

 

(x)          [RESERVED]

 

(xi)         [RESERVED][

 

(xii)        There shall be no default with respect to any material obligation
of any party to the Operations Transfer Agreement (other than Buyer) which such
party has not cured within thirty (30) days after written notice from Buyer.

 

(b)          Conditions to Seller’s Obligation to Close. As a condition to
Seller’s obligation to close with respect to the Property on the Closing Date:

 

(i)          The Foreclosure Action shall have been completed and Seller shall
be vested in title with the lessee's interest under the Ground Lease and the
Personal Property, together constituting the Property.

 

(ii)         The Purchase Money Note, Purchase Money Mortgage and all funds,
instruments and other documents required to be delivered by Buyer and described
in Section 5.5 have been delivered to the Escrow Agent.

 

(iii)        The representations and warranties of Buyer contained herein shall
be true and correct in all material respects as of the Effective Date and as of
the Closing Date.

 

(iv)        There shall be no default with respect to any material obligation of
Buyer hereunder which Buyer has not cured within thirty (30) days after written
notice from Seller.

 

-11-

 

 

5.3.         Failure of Condition. Provided that a party is not in default of
any material obligation of such party, if any condition to such party’s
obligation to proceed with the Closing set forth in this Agreement has not been
satisfied as of the Closing Date, then such party may, in its sole discretion,
elect, by notice given to the other party on or before the Closing Date, to: (i)
extend the time available for the satisfaction of such condition by up to a
total of thirty (30) days; or (ii) close, notwithstanding the non-satisfaction
of such condition, in which event such party shall be deemed to have waived such
condition. If such party elects to proceed pursuant to clause (i) above, and
such condition remains unsatisfied after the end of such extension period, then,
at such time, such party may elect to proceed pursuant to either terminate this
Agreement or proceed pursuant to clause (ii) above.

 

5.4.         Seller’s Deliveries. On or before the Closing Date, Seller shall
deliver in escrow to the Escrow Agent or outside of escrow to Buyer the
following, each duly executed and, where appropriate, in recordable form and
notarized:

 

(a)          Assignment of Ground Lease. An assignment of lessee's interest
under the Ground Lease in the form of Exhibit D-1 attached hereto (the “Ground
Lease Assignment”), executed and acknowledged by Seller, vesting in Buyer good,
indefeasible and marketable title to the lessee's interest under the Ground
Lease, subject only to the Permitted Exceptions and the terms and provisions
Ground Lease, provided, however, that in the event Seller is the highest bidder
in the Foreclosure Action, Seller may assign to Buyer its bid at such auction
and, in lieu of delivery of the Ground Lease Assignment, deliver Seller's
foreclosure deed directly to Buyer, the forms of which are attached as Exhibit
D-2, which Buyer agrees to accept;

 

(b)          Bill of Sale and Assignment Agreement. A bill of sale and
assignment agreement in the form of Exhibit G attached hereto (the “Bill of
Sale”), executed and acknowledged by Seller, vesting in Buyer good title to the
Personal Property described therein free of any claims, except for the Permitted
Personal Property Liens;

 

(c)          [RESERVED]

 

(d)          Notice to Residents. A notice to each resident in form as
reasonably requested by Buyer;

 

(e)          State Law Disclosures. Such disclosures and reports as are required
by applicable state and local law in connection with the conveyance of real
property;

 

(f)          FIRPTA. An affidavit of Seller substantially in the form of
Exhibit F attached hereto. If Seller fail to provide the necessary affidavit
and/or documentation of exemption on the Closing Date, Buyer may proceed in
accordance with the withholding provisions imposed by Section 1445 of the
Internal Revenue Code of 1986, as amended;

 

(g)          Certificates of Title. Certificates of title (if applicable) and
leases (if applicable) for each Vehicle.

 

(h)          Authority. Evidence of the existence, organization and authority of
Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to the Title Company and Buyer;

 

(i)          Title Documents. Affidavits required by the Title Company
sufficient to have the general exceptions deleted together with such other
documents and instruments required by the Title Company in order to issue the
Title Policy;

 

-12-

 

  

(j)          Due Diligence Materials. To the extent not previously delivered to
Buyer, true, correct and complete originals, or copies, if originals are not
available, of each Seller Deliverable.

 

(k)          Closing Certificate. A certificate, signed by Seller, certifying to
Buyer that the representations and warranties of Seller contained in this
Agreement are true and correct in all material respects as if made on and as of
the Closing Date and that all covenants required to be performed by Seller prior
to the Closing Date have been performed in all material respects;

 

(l)            Settlement Statement. A settlement statement, duly executed by
Seller;

 

(m)          Permits and Approvals. All licenses, permits and approvals in
Seller’s possession related to the construction, development ownership,
operation and use of the Property;

 

(n)          Plans and Specifications. All material plans and specifications
relating to the Property in Seller’s possession and control or otherwise
reasonably available to Seller;

 

(o)          Ground Lease Matters. (i) A consent executed and acknowledged by
the ground lessor under the Ground Lease, in form and substance reasonably
acceptable to Buyer, evidencing the consent of the ground lessor to the Ground
Lease Assignment, and (ii) an amendment to the Ground Lease executed and
acknowledged by the ground lessor, substantially in the form of Exhibit I
attached hereto;

 

(p)          Other Deliveries. Such other documents, certificates and
instruments as are reasonably necessary in order to effectuate the transaction
described herein, including, without limitation, gap indemnity agreements,
transfer tax declarations, broker lien waivers and any documents or
representations necessary to comply with any applicable environmental transfer
disclosure laws and any other Closing deliveries required to be made by or on
behalf of Seller.

 

5.5.         Buyer’s Deliveries. On or before the Closing Date, Buyer shall
deposit the duly executed Purchase Money Note, Purchase Money Mortgage and other
documents securing the payment of the Purchase Money Note. In addition, except
as specified below, on or before the Closing Date, Buyer shall deliver in escrow
to the Escrow Agent or outside of escrow to Seller the following, each duly
executed and, where appropriate, in recordable form and notarized:

 

(a)          Bill of Sale. The Bill of Sale, executed by Buyer;

 

(b)          Authority. Evidence of the existence, organization and authority of
Buyer and of the authority of the persons executing documents on behalf of Buyer
reasonably satisfactory to the Title Company and Seller;

 

(c)          Assignment of Residency Agreements. ;

 

(d)          State Law Disclosures. Such disclosures and reports as are required
by applicable state and local law in connection with the conveyance of real
property;

 

-13-

 

  

(e)          Settlement Statement. A settlement statement, duly executed by
Buyer;

 

(f)          Other Deliveries. Such other documents, certificates and
instruments reasonably necessary in order to effectuate the transactions
described herein and any other Closing deliveries required to be made by or on
behalf of Buyer.

 

5.6.        Possession. Seller shall deliver possession of the Property to Buyer
at the Closing, subject only to the Permitted Exceptions.

 

ARTICLE 6:  PRORATIONS; COSTS; ADJUSTMENTS

 

6.1.        Prorations. Not less than one (1) business days prior to Closing,
Seller shall provide to Buyer such information and verification reasonably
necessary to support the prorations under this Article 6. The items in this
Section 6.1 shall be pro rated between Seller and Buyer as of the close of
business on the day immediately preceding the applicable Closing Date, the
Closing Date being a day of income and expense to Buyer. Credits to Buyer shall
be paid by adjustment by credit to the principal of the Purchase Money Note by
Seller to Buyer at the Closing. Credits to Seller shall be paid by Buyer in cash
at the Closing. Post-closing re-prorations and adjustments shall be paid in
cash. Subject to the foregoing and for the other provisions of this Article 6,
the following items shall be pro rated and adjusted at Closing:

 

(a)          Taxes and Assessments. Buyer shall receive a credit for any accrued
but unpaid real estate taxes, personal property taxes, special assessments and
betterments (“Taxes”) (including, without limitation, any assessments imposed by
private covenant) applicable to any period before the Closing Date, whether or
not such Taxes are not yet due and payable, and Seller shall receive a credit
for any Taxes applicable to any period after the Closing Date paid in advance by
Seller. If the amount of any such Taxes have not been determined as of the
Closing Date, then such credit shall be based on the most recent ascertainable
taxes. Such undetermined Taxes shall be reprorated upon issuance of the final
tax bill. Notwithstanding the foregoing, (i) Buyer shall receive from Seller a
credit for any special assessments and betterments which are levied or charged
against the Property or the Real Property with respect to any infrastructure
improvements specifically made to serve the Facility, whether or not then due
and payable, and (ii) any other special assessments and betterments shall be
prorated only for the year of Closing.

 

(b)          Ground Rent. Buyer shall receive from Seller a credit for any rent
and other charges under the Ground Lease accrued or payable on or before Closing
that applies to any period prior to Closing but is unpaid as of Closing, unless
the same has otherwise been waived or forgiven by the ground lessor.

 

6.2.        Sales, Transfer, and Documentary Taxes; Closing Costs.

 

(a)          Seller shall pay all sales, gross receipts, conveyancing, stamp,
excise, documentary, transfer, deed or similar taxes or fees imposed in
connection with this transaction under applicable state, county or local law,
excepting, however, the Nantucket Land Bank transfer fee which shall be the
responsibility of Buyer. Seller and Buyer shall execute any applicable city,
county and state transfer tax or other declarations.

 

-14-

 

  

(b)          Buyer shall pay: (i) one-half of the Escrow Agent’s escrow fee,
closing charges and any cancellation fee, (ii) the costs associated with Buyer’s
due diligence activities, (iii) the cost of the Title Policy and Survey, (iv)
the Nantucket Land Bank transfer fee, and (v) and any recording fees that do not
constitute clearing title. Seller shall pay (x) one-half of the Escrow Agent’s
escrow fee, closing charges and any cancellation fee, and (y) all recording fees
or other charges incurred in connection with clearing title, including without
limitation any prepayment or release fees. Each party shall be responsible for
its own attorney’s and other professional fees.

 

6.3.         Brokerage Commissions. Seller and Buyer each represents and
warrants to the other that it has not dealt with any real estate broker, sales
person or finder in connection with this transaction other than auctioneer fees
in connection with the Foreclosure Action. Seller shall be responsible for any
fee or commission due to the auctioneer pursuant to a separate agreement between
Seller and auctioneer. Buyer shall indemnify, defend and hold harmless Seller
from and against any claim to a broker’s or finder’s fee or commission by any
other party based upon any actual or alleged statement, representation or
agreement of Buyer. Seller shall indemnify, defend and hold harmless Seller from
and against any claim to a broker’s or finder’s fee or commission made by
auctioneer or by any other party based upon any actual or alleged statement,
representation or agreement of Seller.

 

6.4.        Post-Closing Corrections. Notwithstanding any provision hereof to
the contrary, within sixty (60) days after Closing, the parties shall complete a
good faith reconciliation of all closing costs, prorations and adjustments under
this Article 6 and shall make any payments due to the other party pursuant
thereto.

 

6.5.        No Other Obligations. No other expense related to the ownership or
operation of the Property prior to the Closing Date shall be charged to or paid
or assumed by Buyer under this Agreement, other than those obligations expressly
assumed by Buyer in writing.

 

ARTICLE 7:  REPRESENTATIONS AND WARRANTIES

 

7.1.        Seller’s Representations and Warranties. As a material inducement to
Buyer to execute this Agreement and consummate this transaction, Seller
represents and warrants to Buyer as follows as of the date hereof (which
representations, warranties shall also be true on the Closing Date as if made on
the Closing Date):

 

(a)          Organization and Authority of Seller. Seller is a duly organized,
and validly existing, and is in good standing as a limited partnership in the
State of Delaware. Seller has the full right, power and authority and has
obtained any and all consents required to enter into this Agreement, all of the
documents to be delivered by Seller at the Closing and to consummate or cause to
be consummated the transactions contemplated hereby. This Agreement has been,
and all of the documents to be delivered by Seller at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with its terms subject to applicable bankruptcy and insolvency laws
and laws affecting creditor’s rights generally.

 

-15-

 

  

(b)          Pending Actions or Proceedings. There is no action or proceeding
pending or, to Seller’s knowledge, threatened against Seller with respect to the
Property, the Facility or the within transaction. No condemnation, eminent
domain or similar proceedings are pending or which Seller has received notice
or, to Seller's knowledge, threatened with regard to the Facility. Seller has
not received any notice and has no knowledge of any pending or threatened liens,
special assessments, impositions or increases in assessed valuations to be made
against the Facility. This Agreement constitutes the legal, valid and binding
obligation of Seller enforceable in accordance with its terms.

 

(c)          Conflicts; Filings. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will:
(i) violate any law to which Seller is subject, or any provision of its
operating agreement or certificate of formation; or (b) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which it is bound or to which any
of its assets is subject other than the notices and consents which constitute
conditions precedent under this Agreement. Except for such notices and consents
which constitute conditions precedent under this Agreement, Seller is not
required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any government or governmental agency in
order for the parties to consummate the transactions contemplated by this
Agreement.

 

(d)          Title. Upon completion of the Foreclosure Action, Seller shall have
good, clear record and marketable title to the Property, free and clear of all
liens, encumbrances and restrictions, other than the matters described in
Exhibit J attached hereto.

 

(e)          Ground Lease. The Ground Lease has not been modified, altered or
terminated, provided that Seller and Buyer shall proceed to obtain the amendment
to the Ground Lease on or before Closing in the form attached as Exhibit I. No
default or event of default now exists, or, but for the passage of time, will
exist, under the Ground Lease.

 

(f)          Operating Statements. The operating statements of Seller and
Existing Manager with respect to the Facility for the fiscal year ended
December 31, 2013 and the year-to-date interim operating statements for the
period through August 30, 2014, delivered to Buyer pursuant to this Agreement
show all items of income and expense incurred in connection with the ownership,
operation, and management of the Property for the periods indicated and are
true, correct, and complete in all material respects. No material adverse change
has occurred from the respective dates of such operating statements to the date
hereof.

 

-16-

 

  

(g)          Permits, Legal Compliance, and Notice of Defects. Seller, or its
agents, managers or affiliates, have all licenses, permits and certificates
necessary to be held by Seller for the operation of the Property, including,
without limitation, all certificates of occupancy necessary for the occupancy of
the Property (the "Permits"). All of the Permits are in full force and effect,
and Seller has not taken or failed to take any action that would result in their
revocation, suspension or limitation, nor received any written notice of an
intention to revoke, suspend or limit any of them. Neither the Property nor the
use thereof violates any Permit, governmental law or regulation or any covenants
or restrictions encumbering the Property. Seller has not received any written
notice from any insurance company or underwriter, or is otherwise aware, of any
defects that would materially adversely affect the insurability of the Property
or cause an increase in insurance premiums. Seller has not received notice from
any governmental authority or other person of, nor has any knowledge of, any
violation of zoning, building, fire, health, environmental, or other statutes,
ordinances, regulations or orders (including, without limitation, those
respecting the Americans with Disabilities Act), or any restriction, condition,
covenant or consent in regard to the Property or any part thereof which have not
been corrected to the satisfaction of the issuer.

 

(h)          Environmental. To the best of Seller's knowledge and belief, Seller
has received no notice of any violation of any Environmental Law related to the
Real Property or the presence or release of any Hazardous Materials on or from
the Real Property except as disclosed in the environmental reports listed in
Exhibit K attached hereto (the "Environmental Reports"). Except for de minimis
amounts of Hazardous Materials used, stored and disposed of in accordance with
Environmental Laws, and used in connection with the ordinary maintenance and
operation of the Property, Seller has no knowledge of any Hazardous Materials or
any toxic wastes, substances or materials (including, without limitation,
asbestos) manufactured, introduced, released or discharged from or onto the
Property and Seller has no knowledge of the generation, treatment, storage,
handling or disposal of any Hazardous Materials at the Property. Except as set
forth in the Environmental Reports, there are no underground storage tanks
located on the Real Property. Seller is not aware of any environmental
assessments or studies which exist with respect to the Real Property except for
the Environmental Reports.

 

(i)          Bankruptcy Matters. Seller has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors, suffered the appointment
of a receiver to take possession of all or substantially all of its assets,
suffered the attachment or other judicial seizure of all or substantially all of
its assets, admitted its inability to pay its debts as they come due, or made an
offer of settlement, extension or composition to its creditors generally.

 

(j)          PATRIOT Act. Seller is in compliance with the requirements of
Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”)
and other similar requirements contained in the rules and regulations of the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”). Further, Seller covenants and agrees to make
its policies, procedures and practices regarding compliance with the Orders, if
any, available to Buyer for its review and inspection during normal business
hours and upon reasonable prior notice. Neither Seller nor any beneficial owner
of Seller:

 

(i)          is listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”);

 

-17-

 

  

(ii)         is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or

 

(iii)        is owned or controlled by, or acts for or on behalf of, any person
or entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders.

 

Seller hereby covenants and agrees that if Seller obtains knowledge that Seller
or any of its beneficial owners becomes listed on the Lists or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Seller shall immediately notify Buyer in
writing, and in such event, Buyer shall have the right to terminate this
Agreement without penalty or liability to Seller immediately upon delivery of
written notice thereof to Buyer.

 

(k)          Utilities. Public utility services (including, without limitation,
all applicable electric lines, sewer and water lines, gas, cable, television and
telephone lines) are available to service the Property at the property line
without the need for any non public utility easements over land of others, and,
to Seller’s knowledge, said public utility services are adequate to service the
requirements of the Property and its tenants and occupants as presently
operated, and all payments currently due for the same have been made, and, to
Seller’s knowledge, all necessary easements, permits, licenses and agreements in
respect of any of the foregoing exist and are in full force and effect and are
installed and operating and all installation and connection charges have been
paid for in full. Neither Seller, nor to Seller’s knowledge, any prior owner of
the Property has received notice of any fact or condition existing and would or
could result in the termination or reduction of the current access from the
Property to existing roads and highways, or to sewer or other utility services
available to the Property.

 

(l)          Disclosure. Other than this Agreement, the documents delivered at
Closing pursuant hereto, the Permitted Exceptions, and the Residency Agreements,
there are no contracts or agreements of any kind relating to the Property to
which Seller is a party and which would be binding on Buyer after Closing Seller
has delivered to Buyer all written materials in Seller’s possession or control
which contain information or disclose facts or conditions that would have a
material adverse impact on the use, operation or marketability of the Property.
The originals and copies of Seller Deliverables delivered to Buyer pursuant to
Section 3.1 hereof are true, correct and complete originals or copies of the
respective documents, instruments, agreements or other items, and Seller is not
aware of any material inaccuracy or omission in the information in Seller
Deliverables.

 

(m)          Bankruptcy Matters. Seller has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors, suffered the appointment
of a receiver to take possession of all or substantially all of its assets,
suffered the attachment or other judicial seizure of all or substantially all of
its assets, admitted its inability to pay its debts as they come due, or made an
offer of settlement, extension or composition to its creditors generally.

 

-18-

 

  

As used in this Agreement, the "knowledge" of Seller means the actual knowledge
of Kent Eikanas, and shall not include any imputed or constructive knowledge, or
any implied duty to investigate or verify any matters represented to herein.

 

7.2.         Buyer’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Buyer
represents and warrants to Seller as follows as of the date hereof (which
representations, warranties shall also be true on the Closing Date as if made as
of the date thereof):

 

(a)          Organization and Authority. Buyer has been duly organized and is
validly existing as a Massachusetts c. 180 non-profit corporation,. Buyer has
the full right and authority and has obtained any and all consents required to
enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Buyer at the Closing will be, authorized and
properly executed and constitutes, or will constitute, as appropriate, the valid
and binding obligation of Buyer, enforceable in accordance with their terms.

 

(b)          Pending Action. There is no agreement to which Buyer is a party or
to Buyer's knowledge binding on Buyer which is in conflict with this Agreement.
There is no action or proceeding pending or, to Buyer's knowledge, threatened
against Buyer which challenges or impairs Buyer's ability to execute or perform
its obligations under this Agreement. This Agreement constitutes the legal,
valid and binding obligation of Buyer enforceable in accordance with its terms.

 

(c)          Bankruptcy Matters. Buyer has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of all or substantially all of its assets,
suffered the attachment or other judicial seizure of all or substantially all of
its assets, admitted its inability to pay its debts as they come due, or made an
offer of settlement, extension or composition to its creditors generally.

 

(d)          Conflicts; Filings. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will:
(i) violate any law to which Buyer is subject, or any provision of its operating
agreement or certificate of formation; or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject. Buyer is not required to give any notice to, make any
filing with, or obtain any authorization, consent or approval of any government
or governmental agency in order for the parties to consummate the transactions
contemplated by this Agreement.

 

(e)          PATRIOT Act. Buyer is in compliance with the requirements of the
Order and other similar requirements contained in the rules and regulations of
OFAC and in any enabling legislation or other Orders. Further, Buyer covenants
and agrees to make its policies, procedures and practices regarding compliance
with the Orders, if any, available to Seller for its review and inspection
during normal business hours and upon reasonable prior notice. Neither Buyer nor
any beneficial owner of Buyer:

 

-19-

 

  

(i)          is listed on the Lists;

 

(ii)         is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or

 

(iii)        is owned or controlled by, or acts for or on behalf of, any person
or entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders.

 

(f)          Buyer hereby covenants and agrees that if Buyer obtains knowledge
that Buyer or any of its beneficial owners becomes listed on the Lists or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Buyer shall immediately
notify Seller in writing, and in such event, Seller shall have the right to
terminate this Agreement without penalty or liability to Buyer immediately upon
delivery of written notice thereof to Buyer.

 

7.3.        Indemnity.

 

(a)          Seller hereby agrees to indemnify, defend and hold Buyer harmless
from any liability, claim, demand, loss, expense or damage, including, without
limitation, attorneys' fees and costs (collectively, "Claims") arising out of
(i) any material breach of any material representation or warranty of Seller set
forth herein which adversely affects the Property, the Facility or its
operatons; (ii) any willful malfeasance or gross negligence of Seller or any of
its agents, employees or contractors; (iii) the ownership of the Property
accruing prior to the Closing Date, including, without limitation, any Claims
made by or relating to employment matters arising prior to the Closing, or made
under or relating to the Ground Lease];. Notwithstanding the foregoing or
anything to the contrary in this Agreement, with respect to any Claims arising
under theOperations Transfer Agreement, Buyer hereby agrees that (i) Buyer will
first pursue its remedies and indemnification rights under the Operations
Transfer Agreement prior to seeking any indemnification rights it is entitled to
under this Agreement, and (ii) the aggregate liability of Seller shall not
exceed $50,000.

 

(b)          Buyer hereby agrees to indemnify, defend and hold Seller harmless
from any Claim arising out of (i) any material breach of any of material
representation or warranty of Buyer set forth herein, (ii) any willful act or
omission of Buyer, its agents, employees or contractors, or (iii) the ownership
or operation of the Property accruing on or after the Closing Date, including,
without limitation, any Claims made by or relating to any employee accruing on
or after the Closing Date.

 

-20-

 

  

(c)          The following provisions govern all actions for indemnity under
this Section 7.3 and any other provision of this Agreement. Promptly after
receipt by an indemnitee of notice of any claim, such indemnitee will, if a
claim in respect thereof is to be made against the indemnitor, deliver to the
indemnitor written notice thereof. After such notice, the indemnitor shall be
entitled, if it so elects at its own cost, risk and expense, (i) to take control
of the defense and investigation of such lawsuit or action, (ii) to employ and
engage attorneys of its own choice to handle and defend the same unless the
named parties to such action or proceeding include both the indemnitor and the
indemnitee and the indemnitee has been advised in writing by counsel that there
exists a bona fide and recognized ethical conflict which would require that such
counsel obtain a waiver or similar consent from each of the indemnitor and the
indemnitee to undertake such joint defense, in which event the indemnitor shall
be entitled, at the indemnitor’s cost, risk and expense, to separate counsel of
its own choosing only if it reasonably determines in good faith that such waiver
or consent cannot be given, and (iii) to compromise or settle such claim, which
compromise or settlement shall be made only with the written consent of the
indemnitee, such consent not to be unreasonably withheld. If the indemnitor
fails to assume the defense of such claim within thirty (30) calendar days after
receipt of the claim notice, the indemnitee against which such claim has been
asserted will (upon delivering notice to such effect to the indemnitor) have the
right to undertake, at the indemnitor’s sole cost and expense (to be reimbursed
as accrued), the defense, compromise or settlement of such claim on behalf of
and for the account and risk of the indemnitor. In the event the indemnitee
assumes the defense of the claim, the indemnitee will keep the indemnitor
reasonably informed of the progress of any such defense, compromise or
settlement. The indemnitor shall be liable for any settlement of any action
effected pursuant to and in accordance with this Section 7.3 subject to the
written consent of the indemnitor and for any final judgment (subject to any
right of appeal), and the indemnitor agrees to indemnify and hold harmless an
indemnitee from and against any losses by reason of such settlement or judgment;
provided, however, that if an indemnitee settles a claim without the prior
written consent of the indemnitor, then the indemnitor shall be released from
liability with respect to such claim unless the indemnitor has unreasonably
withheld such consent. The failure of indemnitee to deliver written notice to
the indemnitor within a reasonable time after indemnitee receives notice of any
such claim shall relieve such indemnitor of any liability to the indemnitee
under this indemnity only if and to the extent that such failure is prejudicial
to the indemnitor’s ability to defend such action, and the omission so to
deliver written notice to the indemnitor will not relieve it of any liability
that it may have to any indemnitee other than under this indemnity.

 

7.4.        Survival of Representations, Warranties and Indemnity.

 

(a)          The representations and warranties set forth in this Article 7 are
made as of the Effective Date, and each party shall be deemed to have remade all
of their respective representations and warranties as of the Closing Date. No
representations or warranties shall be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing for a period of six (6)
months.

 

(b)          The indemnity obligations of the parties under Section 7.3 shall
survive the Closing for a period of six (6) months.

 

-21-

 

  

ARTICLE 8:  DEFAULT AND REMEDIES

 

8.1.         Buyer’s Remedies. If this transaction fails to close as a result of
any material default on the part of Seller which has not been cured by the
earlier of the thirtieth (30th) day after written notice thereof from Buyer or
the Closing Date, then Buyer shall be entitled to the remedy of specific
performance, but in no event shall Seller be liable for any actual,
compensatory, consequential, punitive or any other monetary damages.

 

8.2.         Seller’s Remedies. If this transaction fails to close as a result
of any default on the part of Buyer which has not been cured within thirty (30)
days after written notice thereof from Seller, then Seller may seek specific
performance, but in no event shall Buyer be liable for any actual, compensatory,
punitive or any other monetary damages. .

 

8.3.         Other Expenses. If this Agreement is terminated due to the default
of any party, then the defaulting party shall pay any fees due to the Escrow
Agent.

 

ARTICLE 9: ADDITIONAL AGREEMENTS

 

9.1.         Partial Releases of Purchase Money Mortgage. Upon the delivery of
the Net Proceeds upon the sale of a Cottage as provided and defined in the
Purchase Money Note, Seller agrees to deliver to Buyer a partial release of the
lien of the Purchase Money Mortgage with respect to the subleasehold estate
created with respect to such Cottage.

 

9.2.         Repurposing Cottages Upon Purchase Money Mortgage Default. In the
event Buyer, as obligor under the Purchase Money Note and mortgagor under the
Purchase Money Mortgage shall default in its prompt and punctual payment and
monetary obligations thereunder, or shall cause such conditions to occur as to
materially and adversely affect the value of the security granted to secure the
payment of the Purchase Money Note, including, but not limited to, causing
excessive waste, failing to maintain insurance for the benefit of Seller as
mortgagee, or filing any proceeding under the Bankruptcy Act or a proceeding for
the benefit of debtors under federal or state law, then, in such event, Seller,
as mortgagee, may declare the Purchase Money Mortgage in default, and the Seller
as mortgagee may take possession of the Property, and, pursuant to the amendment
to the Ground Lease, declare all age restrictions applicable to the Property and
unsold Cottages null and void, cause the Ground Lessor to release its interest
as Ground Lessor in and to the unsold Cottages and surrounding land and grant of
sufficient easements for access, utilities and the like to serve the Cottages
and land appurtenant thereto, and convey the same to Seller as mortgagee in
possession in a sufficient manner that Seller as mortgagee in possession may
cause a subdivision of the land constituting the Cottages and appurtenant land
and market, sell and convey the same free of the Ground Lease and any interest
of Buyer as ground lessee and any obligation to the Facility; alternatively, in
lieu of subdividing the Cottages and appurtenant land, in its sole discretion
Seller may declare a condominium regime with respect to the Cottages. In
connection therewith, and as contemplated in the amendment to the Ground Lease,
Ground Lessor shall submit and support at a Town Meeting an article in form and
content sufficient to create a fee simple absolute with respect to the Cottages
and appurtenant land to effectuate such subdivision or creation of condominium.

 

-22-

 

  

9.3.         Settlement of the LTA. After the Closing, Seller agrees to assist
and cooperate with Buyer in negotiations with the trustees of the liquidating
trust formed under the LTA to settle and resolve outstanding disputes and
concerns regarding the LTA. It is Buyer's intention that following the Closing,
sufficient funds will become available from operations of the Facility to fund
such settlement or payments to the LTA for the benefit of the beneficiaries
thereof. In the event such funds from operations of the Facility shall be
inadequate to fund such settlement or payments due to the LTA, Seller agrees to
contribute in the aggregate not more than $150,000, in such portions as may be
necessary from time to time to reach settlement and resolution with the
beneficiaries of the LTA entitled thereto. The foregoing obligations of Seller
shall expire, determine and be of no further force or effect upon the fourth
anniversary of the Closing Date.

 

ARTICLE 10:  MISCELLANEOUS

 

10.1.      Parties Bound. Neither party may assign this Agreement without the
prior written consent of the other, and any such prohibited assignment shall be
void; provided, however, that Buyer may assign its rights and obligations under
this Agreement without Seller's consent, but with prior written notice to
Seller, to any entity which is owned by or under common control with Buyer.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the respective legal representatives, successors, assigns, heirs, and
devises of the parties.

 

10.2.      Headings. The article and paragraph headings of this Agreement are
for convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.

 

10.3.      Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

 

10.4.      Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the laws of the Commonwealth
of Massachusetts.

 

10.5.      Survival. The provisions of this Agreement that contemplate
performance after the Closing including, without limitation, Article 6, Article
7 and Article 9, the obligations of the parties not fully performed at the
Closing, and all indemnities set forth in this Agreement shall survive the
Closing and shall not be deemed to be merged into or waived by the instruments
of Closing, subject to the provisions of Section 7.4 hereof.

 

10.6.      No Third Party Beneficiary. This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions, or remedies to any
person or entity as a third party beneficiary, decree, or otherwise.

 

10.7.      Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.

 

-23-

 

  

10.8.      Time. Time is of the essence in the performance of this Agreement.

 

10.9.      Confidentiality. Neither party shall make any public announcement or
other disclosure of this Agreement or any information related to this Agreement
to outside brokers or third parties, before or after the Closing, without the
prior written consent of the other party; provided, however, that each party may
make disclosure of this Agreement to its lenders, creditors, officers,
employees, representatives, investors, consultants and agents as necessary or
appropriate to consummate the transactions contemplated herein, and provided
further that Seller may disclose this Agreement and information relating hereto
to any governmental or regulatory body having jurisdiction over Seller.

 

10.10.    Enforcement Expenses. Should either party employ attorneys to enforce
any of the provisions hereof, the party against whom any final judgment is
entered agrees to pay the prevailing party all reasonable costs, charges, and
expenses, including reasonable and necessary attorneys’ fees and costs, expended
or incurred in connection therewith.

 

10.11.    Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Exhibit L. Any such notices shall be either (i) sent by overnight delivery using
a nationally recognized overnight courier, in which case notice shall be deemed
delivered on the date of deposit with such courier, (ii) sent by certified or
regular U.S. mail, postage prepaid, in which case notice shall be deemed
delivered on the date of deposit with the U.S. Postal Service, (iii) sent by
email or facsimile, in which case notice shall be deemed delivered upon
transmission thereof so long as a copy thereof is also sent by overnight
delivery using a nationally recognized overnight courier by depositing such copy
on such date of delivery by email or facsimile with such courier, or (iv) sent
by personal delivery, in which case notice shall be deemed delivered upon
receipt or refusal of delivery. A party’s address may be changed to another
address in the United States by written notice to the other party; provided,
however, that no notice of a change of address shall be effective until actual
receipt of such notice. Copies of notices are for informational purposes only,
and a failure to give or receive copies of any notice shall not be deemed a
failure to give notice. Notices given by counsel to Buyer shall be deemed given
by Buyer and notices given by counsel to Seller shall be deemed given by Seller.

 

10.12.    Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and the documents to be
executed at the Closing and agree that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be applied in the interpretation of this Agreement, the documents to be
delivered at Closing or any exhibits or amendments thereto.

 

10.13.    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of such period is to be included, unless such last day is a Saturday, Sunday or
legal holiday for national banks in the Commonwealth of Massachusetts, in which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday, nor legal holiday.

 

-24-

 

  

10.14.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

 

10.15.    Further Assurances. In addition to the acts and deeds recited herein
and contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Buyer.

 

10.16.    Venue; Arbitration. . IN CONNECTION WITH ANY PROCEEDING INVOLVING A
DISPUTE BETWEEN THE PARTIES HERETO, THE PARTIES HERETO CONSENT AND AGREE TO
ARBITRATE THE SAME IN BOSTON, MASSACHUSETTS IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION, THE DECISION OF ANY SUCH ARBITRATOR OR PANEL
SHALL BE FINAL AND ENFORCEABLE BY ANY COURT, FEDERAL OR STATE, HAVING
JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS.

 

10.17.    Bulk Sales. If any applicable provisions of law require that any state
or local taxation authorities be notified of the transactions contemplated
herein, or if clearance is required of such authorities, each in order to permit
the transfer of the Real Property as contemplated herein without liability to
Buyer for any state or local taxes required to be paid or collected by Seller
prior to the Closing Date, it shall be a condition precedent to the obligations
of Buyer hereunder that all such notification and clearance requirements shall
have complied with and the Buyer shall have received the requisite clearances
and releases from further liability. Seller shall, within ten (10) days after
the Effective Date make all filings necessary to obtain such clearances, and
shall contemporaneously provide Buyer with copies of all such filings.

 

[Remainder of this page intentionally left blank; signature page follows]

 

-25-

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement on the day and year written below.

  

  SELLER:       CORNERSTONE OPERATING PARTNERSHIP, L.P.,   a Delaware limited
partnership   By:  Summit Healthcare REIT, Inc.,   f/k/a Cornerstone Core
Properties REIT, Inc.,   a Maryland corporation, its sole   general partner    
Dated: November 4, 2014 By: /s/ Kent Eikanas     Kent Eikanas, President      
BUYER:       THE RESIDENCES AT SHERBURNE COMMONS, INC.,   a Massachusetts
non-profit corporation     Dated: November 4, 2014 By: /s/ David D. Worth    
Name:David D. Worth     Title:President and Treasurer

 

 

 

  

JOINDER

 

Chicago Title Insurance Company hereby joins this Agreement for the sole purpose
of agreeing to be bound by the provisions of Sections 2.2 and 2.3 hereof.

 

  CHICAGO TITLE INSURANCE COMPANY         By: /s/ David J. Buczkowski     Name:
David J. Buczkowski     Title: Vice President

 

 

 

  

EXHIBITS OMITTED

 

 

 